Pee Curiam.
We affirm on the opinion of Judge Collester reported in 76 N. J. Super. 50 (Ch. Div. 1962) except we find it unnecessary to pass upon the issue of laches.
We note that the records of the then Governor, filed in the State Bureau of Archives and History, reveal that Chapter 305, Laws of 1947 which added to R. S. 40:60-39 the provision that: “A prior dedication or use for park purposes of such land or any part thereof shall not be deemed to preclude a transfer and conveyance thereof under the provisions of this section,” was sponsored by the Board of Education of the City of Passaic to the end that, as here, a high school could be erected on lands theretofore used for park purposes. We gather that the amendment was sought to avoid any doubt which might arise from other statutes relating to park property.
Hall, J., concurring in result.
For affirmance — Chief Justice Weintraub, and Justices Jacobs, Francis, Proctor, Hall, Schettino and Hane-man — 7.
For reversal — None.